DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 17 May 2021 in which claims 1 and 13 were amended to change the scope and breadth of the claims.
	Claims 1 and 8-16 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Objection
Applicant’s amendment, filed 17 May 2021, with respect to the objection of claim 13, has been fully considered and is persuasive because the claim has been amended to recite “wherein said fucoidan is extracted from marine brown algae”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The objection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 17 May 2021, where the limitations in pending claims 1 and 13 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 18 November 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 10-13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grassauer et al. (WO 2009/027057, cited in previous Office Action) in view of Wang et al. (WO 2009/126652, cited in previous Office Action), and further in view of Schultz et al. (Translational Research, 1960, vol. 55, no. 4, pp.497-509, cited in PTO-892) and Mossad (BMJ: Clinical Review, 1998, vol. 317, pp. 33-6, cited in PTO-892).
Grassauer et al. teach the use of fucoidan (a sulfated polysaccharide), as an active antiviral agent as part of a pharmaceutical composition for the therapeutic treatment of a symptom caused by or associated with an infection by a respiratory virus selected from the group consisting of orthomyxovirus, paramyxovirus, adenovirus and coronavirus (abstract, claim 1, 11). Grassauer et al. teach using the composition for treating symptoms caused by influenza virus (claim 3).  Grassauer et al. teach symptoms include fever, pain, dizziness, shivering, sweating, and dehydration (claim 10). Grassauer et al. teach the composition can be orally administered as a liquid solution (claim 12). Grassauer et al. teach the composition comprises fucoidan in an amount of between 0.01 and 10% weight per volume, or weight per weight (claim 13). Grassauer et al. teach the fucoidan is extracted from brown seaweed (p.3, lines 35-36).
Grassauer et al. do not expressly disclose administering sialic acid to alleviate cold symptoms caused by infection with adenovirus (instant claim 1).
5.4 Treatment of influenza of humans). Wang et al. teach symptoms of influenza include fever, headache, tiredness, cough, sore throat, runny or stuffy nose, body aches, or diarrhea (p.44). Wang et al. teach compared to saline treated subjects, the drug treated subjects had significantly reduced symptoms and shorter illness course (5-7 days versus 3-4 days), (p.44 and Table 2). Wang et al. teach administering 15 mL of Neu5Ac twice every day for 2-3 days (p.44). Wang et al. teach the pharmaceutical composition can be administered in oral dosage forms, including as solutions, suspensions, syrups and emulsions (p.36, lines 10-16).
Schultz et al. teach symptoms of influenza infection include fever, headache, malaise, sore throat (abstract, paragraph 3). Schultz et al. teach symptoms of adenovirus infection include fever, headache, malaise and sore throat (abstract, paragraph 4). Schultz et al. note the main difference between symptoms was whether the symptoms were characterized by sudden onset or gradual onset. 
Mossad teaches several viruses cause what is known as the common cold. Mossad teaches “alleviation of symptoms remains the only proved way to treat the common cold. First generation antihistamines, anticholinergics, and α agonists effectively reduce rhinorrhea and sneezing…” (p.33, Summary points). Mossad teaches the use of steam inhalation was resulted in subjective improvement of symptoms and objective increased nasal patency (p.34, first paragraph). Mossad teaches naproxen has been found to reduce headache, malaise and cough without altering virus shedding or antibody responses in experimentally induced rhinovirus colds (p.34, Non-steroidal anti-inflammatory drugs). Mossad teaches the use of vitamin C decreased the duration of episodes and severity of common cold symptoms by 23% (p.34, vitamin C).
It would have been obvious at the time the invention was made to administer a composition comprising effective amounts of fucoidan and Neu5Ac to a subject infected by an adenovirus to alleviate symptoms of a cold caused by infection with adenovirus. 

As taught by Schultz et al., symptoms of influenza overlap with symptoms of adenovirus and both include fever, headache, malaise and sore throat. The ordinary artisan would have been motivated to administer sialic acid to a subject infected with the adenovirus because Wang et al. teach sialic acid was useful in reducing symptoms and illness course in subjects having fever, headache, tiredness (malaise) and sore throat. Thus, while Wang et al. teach the use of sialic acid in the context of treating a subject infected with influenza, the ordinary artisan would have been motivated to use it to treat a subject infected with adenovirus because sialic acid was found to significantly reduce the same symptoms identified in Wang that occur due to adenovirus infections.
The skilled artisan would have expressly been motivated to look to the teaching of Wang for ways to treat symptoms of the common cold caused by other viruses because Mossad teach treating the symptoms are the only proven way to treat a cold. 
Furthermore, the use of a single drug to treat symptoms caused by more than one virus has been established by the teaching of Grassauer et al. Here, Grassauer et al. teach the use of a drug (i.e. fucoidan) to treat symptoms caused by either infection with influenza or adenovirus. This teaching provides additional motivation to use sialic acid known for treating symptoms of influenza, for the treatment of symptoms of adenovirus. 


Combining known therapies into a single therapy is a commonly applied method for identifying improved therapeutic outcomes with minimal adverse effects for the patient because each monotherapy is already known to be effective. Here, fucoidan treated symptoms caused by respiratory viruses including adenovirus and influenza virus including fever, pain, dizziness, shivering, sweating, and dehydration while Neu5Ac treated symptoms caused by influenza virus including fever, headache, tiredness, cough, sore throat, runny or stuffy nose, body aches, or diarrhea. Thus, the skilled artisan would have been motivated to combine the two drugs for the treatment of a subject infected by a common cold virus, wherein they each produce different effects for treating a cold, thereby increasing the number of symptoms treatable with the therapeutic regimen. 
Additionally, the skilled artisan would have combined fucoidan and Neu5Ac because they are both identified in the prior art as active anti-viral agents that can treat both the viral infection and symptoms of the infection. Grassauer et al. and Wang et al. teach treating similar symptoms including fever and pain/body aches. Because they are taught by the prior art to be useful for the same purpose (treating the same symptoms), it would have been obvious to combine them together to alleviate cold symptoms caused by infection with adenovirus. 
The recitation “dietary supplement” is broadly and reasonably interpreted as any pharmaceutical composition administered. The term is defined in the instant Specification as “a small amount of a compound for supplementation of a human or animal diet packaged in single or multiple dose units. Dietary supplements do not generally provide significant amounts of calories but may contain other micronutrients” (p.7-8, bridging paragraph).

Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 8, 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grassauer et al. in view of Wang et al. and Schultz et al. and Mossad as applied to claims 1, 8, 10-13, 15 and 16 above, and further in view of Maruyama et al. (Planta Med, 2006, vol. 72, pp. 1415-1417, cited in previous Office Action), and Reagan-Shaw et al. (The FASEB Journal, 2007, vol. 22, pp. 659-661, cited in previous Office Action).
Grassauer et al., Wang et al., and Azevedo et al. teach as discussed above.
Neither Grassauer et al. nor Wang et al. teach administering the active agents as a food, drink or nutritional supplement (instant claims 9 and 10). Grassauer et al. do not expressly disclose wherein said fucoidan is administered in a daily dosage of from 3 to 5 grams (instant claim 14).
Maruyama et al. teach the total daily intake of dietary fucoidan per mouse was 0.034 g (p.1415, third paragraph). Maruyama et al. teach administering a basic pelleted diet containing 1% fucoidan to mice (p.1417, Experiment 1). Maruyama et al. teach injecting mice with poly-inosinic-cytidylic acid, which mimics a common product of viral infections rapidly up-regulating NK cell ability in vivo (p.1415, third 
Reagan-Shaw et al. teach converting a mouse dose to a human equivalent dose by first determining the animal dose in mg/kg, assuming a mouse weighs 0.02 kg, and then multiplying it by the quotient of the Animal Km by the Human Km (Figure 1 and Table 1). 
As noted above, Maruyama et al. teach at least administering 0.034 g fucoidan per mouse. Assuming an average weight of 0.02 kg (per Table 1 of Reagan-Shaw et al.), Maruyama et al. teach administering 34 mg/0.02 kg, or 1700 mg/kg. Multiplying 1700 mg/kg by 0.081 (Mouse Km = 3/Human Km = 37), gives 137.7 mg/kg. Assuming an average weight of 60 kg for an adult human (per Table 1 of Reagan-Shaw et al.), gives an average daily human dose of fucoidan of approximately 8 g. 
It would have been obvious at the time the invention was made to administer about 8 g of fucoidan a day, wherein the fucoidan and sialic acid are in the form of a nutritional supplement, food or drink. 
One having ordinary skill in the art would have been motivated to administer the fucoidan and Neu5Ac in the form of a nutritional supplement, food or drink because both Grassauer et al. and Wang et al. teach administering the active agents orally, as a solid or liquid, wherein Maruyama et al. teach further incorporating the active agents in food form for oral administration. 
The amount disclosed by Maruyama et al. is greater than the amount recited in instant claim 14.  The amount of fucoidan for a human, based on the conversion taught by Reagan-Shaw et al. is simply considered a safe starting dose. One of ordinary skill in the art would have routinely optimized the amount of fucoidan administered per day based on age, body weight, and severity of symptoms. See MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”.
prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive. 
Applicant contends the references do not teach administering sialic acid to a subject infected with an adenovirus, alone or in combination with a fucoidan. Applicant further argues that a person of ordinary skill in the art would recognize that the mechanisms of infection are different depending on the virus, and that they cause different and unrelated symptoms. Thus, Applicant argues that the ordinary artisan would not have had a reasonable expectation that agent used to treat influenza would have similar effects on treating adenovirus. 
The above arguments are not found persuasive. Schultz et al. has been cited for teaching the symptoms of influenza and adenovirus infection. Mossad has been cited for teaching the treatment of common cold symptoms (regardless of viral etiology) is the only proven way to treat a cold. 
The rejection above has been modified to address these teachings. The rejection is hereby maintained. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623